IN TI-[E SUPREME COURT OF Tl-[E STATE OF DELAWAR.E

JEFFREY CR_IPPEN, §
§ No. 54, 2017
Defendant Below- §
Appellant, §
§
v. § Court Below_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ ID. No. 1509015531 (K)
Plaintif’f Below- §
Appellce. §

Submitted: July 3, 2017
Decided: July 7, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 7th clay of July 2017, upon consideration of the appellant’s
Supreme Court Rule 26(0) brief, his attorney’s motion to withdraw, and the
State’s response, it appears to the Court that:

(1) In November 2016, following a bench trial, the appellant, Jeffrey
Crippen, was convicted of Possession of a Firearm by a Person Prohibited and
Possession of Ammunition by a Person Prohibited. The Superior Court
sentenced Crippen to a total period of twenty-three years at Level V
incarceration, to be suspended after serving ten years in prison for decreasing

levels of supervision This is Crippen’s direct appeal.

(2) Crippen’s counsel on appeal has filed a brief and a motion to
withdraw under Rule 26(c). Crippen’s counsel asserts that, after a complete
and careful examination of the record, there are no arguably appealable issues.
By letter, Crippen’s attomey informed him of the provisions of Rule 26(c) and
provided Crippen with a copy of the motion to withdraw and the
accompanying briet`. Crippen also was informed of his right to supplement
his attorney’s presentation Crippen has not raised any issues for this Court’s
consideration The State has responded to the position taken by Crippen’s
counsel and has moved to affirm the Superior Court’sjudgment.

(3) The standard and scope of review applicable to the consideration
of a motion to withdraw and an accompanying brief under Rule 26(c) is
twofold: (a) this Court must be satisfied that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and
(b) this Court must conduct its own review of the record and determine
whether the appeal is so totally devoid of at least arguably appealable issues
that it can be decided without an adversary presentation.'

(4) This Court has reviewed the record carefully and has concluded

that Crippen’s appeal is wholly without merit and devoid of any arguably

 

*Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. Califomia, 386 U.S. 738, 744 (1967).

2

appealable issue. We also are satisfied that Crippen’s counsel has made a
conscientious effort to examine the record and the law and has properly
determined that Crippen could not raise a meritorious claim in this appeal.

NOW, TI-IEREFORE, IT IS ORDERED that the State’s motion to
affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.
The motion to withdraw is moot.

BY TI~[E COURT:

    

Justice